United States Court of Appeals
                     For the First Circuit


No. 07-2636

      ASOCIACIÓN DE EMPLEADOS DEL ESTADO LIBRE ASOCIADO DE
                          PUERTO RICO,


                       Plaintiff-Appellee,


                               v.

      UNIÓN INTERNACIONAL DE TRABAJADORES DE LA INDUSTRIA DE
    AUTOMÓVILES, AEROESPACIO E IMPLEMENTOS AGRÍCOLAS, U.A.W.
                            LOCAL 1850,


                      Defendant-Appellant.



                          ERRATA SHEET

     The opinion of this Court issued on March 6, 2009 is amended
as follows:

     On page 10, footnote 7, at lines 7-8, the phrase "and given
that we have not been provided with that decision," is deleted.